The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a mandamus to compel the District Judge to grant an appeal from a final judgment dismissing a suit brought by the relator as to one of the defendants therein.
The petition averred against that defendant (Rougé) that he had in his possession, as depositary of the society, of which the relator claims tó be president, a cash box containing $67.
The lower court sustained an exception to its jurisdiction. Thereupon the plaintiff applied for an appeal, which was refused.
The construction placed by relator upon this judgment of dismissal is that it involves the status or existence of the society, the value of which is alleged to exceed $1,000, and dismisses the whole case.
We do not view the matter in the same light.
It was apparent from the recitals of the petition that the amount in dispute was below the lower limit of the jurisdiction of the District Court. The judgment dismissing the suit for want of jurisdiction ratione materice, is fully sustained by the record and by the law. The case remains pending as to the other defendant.
If the relator be the president and head of the corporation, the existence of which he avers, there being no law constraining the institution of suits by judicial persons exclusively before a certain court, he should bring his action before a city court, which would have juris-, diction of the sum claimed, as it falls below the upper limit of the competence of such courts.
• The application for a mandamus is refused with costs.